Citation Nr: 9929574	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left knee with traumatic arthritis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1955.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The veteran's claim was remanded by the Board for further 
development in January 1998.  That development has been 
completed and the veteran's claim is ready for appellate 
consideration.  The January 1998 Board decision also granted 
the veteran service connection for residuals of a left medial 
meniscectomy.  By rating action in April 1998 the veteran was 
assigned a separate 10 percent rating for residuals of a left 
medial meniscectomy.  The veteran has not filed a notice of 
disagreement with this decision.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran can move his left knee from zero to 90 
degrees, he has arthritis of the left knee, and he has slight 
instability of the left knee.





CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of a gunshot wound of the left knee, 
with traumatic arthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disability, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran seeks a rating in excess of 30 percent for 
residuals of a gunshot wound of the left knee with traumatic 
arthritis.  The record reveals that in October 1951 the 
veteran received a penetrating gunshot wound to the left 
knee, without artery or nerve involvement.  X-rays revealed a 
chip, somewhat comminuted, fracture involving the lateral 
condyle of the left tibia.  The wound was debrided and 
sutured, and the veteran underwent physical therapy.  The 
November 1955 discharge examination report reveals that there 
were two scars on the veteran's left knee, each measuring 3 1/2 
inches.  The lower extremities, including strength and range 
of motion, were noted to be normal.  

The veteran was granted service connection and a 10 percent 
evaluation for residuals of a gunshot wound to the left knee 
by rating action in November 1964.  In September 1991 the 
veteran submitted a claim for an increased rating for the 
residuals of a gunshot wound to the left knee.  By rating 
action in April 1997 the RO granted the veteran an increased 
rating of 30 percent for his left knee disability.  The 30 
percent rating was made effective from September 1991.    

The veteran complained of intermittent left knee pain on VA 
examination in August 1964.  There was a scar on the medial 
aspect of the left knee, measuring 4 inches by 3/4 inch, with 
no keloiding or ulceration.  The circumferences of the lower 
extremities were equal, and the range of motion of all joints 
in the lower extremities was normal. 

VA outpatient records show that in September 1981, the 
veteran was seen for complaints of his left knee giving way.  
It was noted that he had injured his knee in Korea and 
reinjured it in February 1981.  In October 1981, he was 
hospitalized by VA for complaints of snapping, popping, and 
catching in the left knee ever since a rock fell on his knee 
in March 1981.  An osteotomy was performed in which a 2 cm 
bone fragment was removed from the anterior compartment of 
the knee.  A medial meniscectomy was also performed for a 
degenerated and severely torn medial meniscus.

On VA examination in March 1992, the impression was status 
post gunshot wound of the left knee with advanced 
degenerative joint disease in that knee.  The examiner 
reported that there was probably some instability in the knee 
as well.

The veteran appeared before a hearing officer in December 
1992.  The veteran testified that he had pain and instability 
in his left knee.

Lay statements from co-workers and the veteran's former 
employer, received in November 1993, indicate that between 
1961 and 1981, the veteran had trouble with his knees and 
missed several days of work each month, due to those 
problems.  His former employer noted that from time to time 
the veteran's left knee would come out of place.

The veteran was examined by VA in December 1996.  There was 
no claims folder to review, but the examiner found the 
veteran and his spouse to be good historians.  It was noted 
that in a 1981 coal mining accident, the veteran had twisted 
his left knee.  There was a large scar on the medial and 
lateral aspects as well as overlying the left knee.  The 
scars were approximately three inches long.  The medial and 
lateral scars had some retraction of the skin and 
approximately one cm of depression.  The scars were tender to 
palpation at the medial and lateral aspect of the left knee.  
The overlying surgical scar was well healed and nontender and 
not depressed.  The left knee had 4+ crepitations.  There 
were no instability of the left knee and no valgus 
deformities.  The veteran had left knee extension to zero 
degrees.  Flexion was limited to 90 degrees.  The veteran was 
unable to stand on toes and heels or squat without difficulty 
with his left knee.  The veteran's strength in the left knee 
was approximately 75 percent less than the strength in the 
right knee on flexion and extension.  The assessment was 
status post gunshot wound of the left knee with resulting 
traumatic arthritis of the knee, later requiring meniscectomy 
in 1981, with removal of shell fragments.

On VA examination in March 1998 the veteran stated that he 
had been using a knee brace since 1992.  He reported that he 
had acute flare-up pain syndrome in the evening.  He stated 
that the pain went through the entire left knee joint.  If he 
walked on level ground for 10 minutes he had to rest because 
the pain in the joint increased.  He had constant pain.  He 
had to take stairs one step at a time.  When squatting he 
placed all of the burden of his weight on the right leg.  The 
veteran stated that flare-ups from his baseline pain were 
less common since he stopped working as a coal miner.  He 
reported that flare-ups had caused him to miss work 
approximately one day per week.  The veteran stated that he 
never stood for longer than 10 to 15 minutes, since his pain 
would increase acutely.  He kept his legs elevated, minimized 
weight bearing, and took pain pills.  Damp weather increased 
his left knee pain.  When he worked in the mines his left 
knee would dislocate.  He reported that his left knee 
currently subluxed out of the joint every night.  He would 
wake up from the pain and pop it back into place.  

Objective examination revealed that the veteran limped and 
walked with a cane.  The veteran attempted to show the 
examiner how the left knee joint would sublux, but the joint 
was not cooperating that day.  There was marked crepitus that 
one could hear audibly without palpating the knee joint 
during flexion/extension maneuvers.  Grossly, the veteran's 
left knee had bony deformity and residual scarring.  The 
scarring to the medial aspect was well healed.  There was 
normal skin color with muscle loss over the more posteriorly 
located incision.  There was obvious subcutaneous adherence 
with bone and the skin overlying the lateral aspect scar 
which could not be moved from that position.  The medial 
aspect scars were freely moveable.  An area of the left knee 
had bony enlargement which was asymmetric with the right 
knee.  Anterior-posterior drawer testing of the ligaments was 
unremarkable.  However varus/valgus test caused acute pain 
syndrome and the examiner had to stop the testing.  Left knee 
range of motion was from 0 to 90 degrees.  X-rays showed no 
acute osseous or joint abnormality or interval change.  
Degenerative changes were noted in the lateral compartment of 
the left knee and the patellofemoral joint, with significant 
osseous irregularities seen involving the distal lateral 
femoral condyle.  The assessment was penetrating missile, 
gunshot, to the left knee without nerve or artery 
involvement, and recurrent subluxation of the left knee 
joint.

A January 1999 VA report notes that the VA examiner had 
examined the veteran and talked with the veteran in regards 
to his pain syndrome.  The examiner opined that the veteran's 
current left lower extremity disability was a great deal 
better than it would be if the veteran had a below-knee 
amputation with a suitable prosthetic appliance.  He noted 
that the veteran was able to stand and balance himself with 
ease.  He was able to walk heel to toe with only slight 
difficulty.  He had a fair range of motion of the left knee.  
The veteran was able to exert some effort against resistance 
on extension and flexion.  The veteran was able to have 
proprioception and sensory in the left lower extremity.  The 
examiner stated that the veteran had a significant amount of 
function greater than that of an amputee.  There was not much 
significant atrophy of the calf musculature of the left lower 
extremity.  The veteran was able to stand on the toes and 
heels.  The VA examiner stated that the veteran's left knee 
disability was somewhat of an interference on his ability to 
work, but that it was not the only factor.  If the examiner 
had to find an approximation, he would say that it was 
approximately 1/4 to 1/3 the cause of his being unemployable.  

The veteran is currently assigned a 30 percent rating for the 
residuals of a gunshot wound of the left knee with traumatic 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5262 provides 
that impairment of the tibia and fibula warrants a 30 percent 
evaluation if there is malunion with marked knee or ankle 
disability or a 40 percent evaluation if there is nonunion 
with loose motion necessitating use of a brace.  The medical 
evidence shows that the veteran does not have nonunion of the 
tibia or fibula or loose motion.  Therefore, the disability 
does not more nearly approximate the criteria for a 40 
percent rating under Diagnostic Code 5262.

The veteran's representative has asserted that the veteran is 
entitled to a separate 10 percent rating for instability of 
the left knee.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the United States Court of Appeals for Veterans 
Claims held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Separate compensable ratings may me granted for 
arthritis and instability of the knee.  See VAOPGCPREC 23-97.  
The Board notes that the knee impairment contemplated under 
Diagnostic Code 5262 is general so it would not be 
appropriate to assign an evaluation under Diagnostic Code 
5262 and a separate compensable evaluation for instability or 
arthritis of the left knee with limitation of motion.

The Board has considered whether the veteran would be 
entitled to greater compensation if he were awarded separate 
ratings for arthritis/limitation of motion of the left knee 
and for instability of the left knee instead of a single 
rating under the criteria for impairment of the tibia and 
fibula.

The veteran has complained of subluxation and instability of 
the left knee.  Knee impairment, including subluxation and 
lateral instability, warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a 30 
percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The March 1998 examiner did diagnose 
recurrent subluxation of the left knee.  However, this was 
based on the veteran's history.  At that time the veteran was 
unable to sublux his left knee for the examiner and left knee 
ligament testing was unremarkable.  The veteran's left knee 
was also noted to be stable on VA examination in December 
1996.  Accordingly, the Board finds that the objective 
medical evidence does not show the veteran to have more than 
slight instability/subluxation of the left knee.  Therefore, 
the disability would not warrant more than a 10 percent 
evaluation under Diagnostic Code 5257.

Degenerative or traumatic arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Limitation of 
extension of a knee to 5 degrees warrants a noncompensable 
evaluation, limitation of extension of a knee to 10 degrees 
warrants a 10 percent evaluation, limitation of extension of 
a knee to 15 degrees warrants a 20 percent evaluation, 
limitation of extension of a knee to 20 degrees warrants a 30 
percent evaluation, limitation of extension of a knee to 30 
degrees warrants a 40 percent evaluation, and limitation of 
extension of a knee to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The record shows that the veteran has repeatedly manifested 
full extension of his left knee.  Therefore, his manifested 
extension does not even meet the criteria for a 10 percent 
evaluation. 

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation, limitation of 
flexion of a knee to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion of a knee to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The medical evidence shows that the veteran retains the 
ability to flex his left knee to 90 degrees.  He has twice as 
much range of motion as required for a 10 percent rating for 
limitation of flexion of a knee.  On VA examination in 
January 1999 the veteran could walk heel to toe with only 
slight difficulty and was able to exert some effort against 
resistance on extension and flexion of the left knee.  

The Board has considered the provisions of 38 C.F.R. 
§ § 4.40, 4.45 (1998) and DeLuca v. Brown, 8 Vet. App. 202 
(1995) concerning functional loss due to pain, weakness, 
incoordination and excess fatigability, to include functional 
impairment on repeated use and during flare-ups.  The record 
does not reflect that the disability is associated with 
incoordination.  Although the disability is associated with 
some pain and weakness, the fact remains that the veteran 
retains the ability to move his left knee from 0 to 90 
degrees.  Therefore, when all disability factors are 
considered, the Board must conclude that the disability does 
not more nearly approximate the criteria for an evaluation in 
excess of 20 percent under Diagnostic Code 5260 or Diagnostic 
Code 5261.

Consequently, it would not be to the veteran's advantage to 
separately rate the disability on the basis of instability 
and arthritis with limitation of motion.

The Board has also considered whether the veteran is entitled 
to a separate compensable rating due to his left knee scars.  
The recent evidence of record indicates that the left knee 
scars are well healed and nontender.  They are not subject to 
repeated ulceration nor do they limit the function of the 
veteran's left knee.  Accordingly, the scars are not 
compensably disabling under the schedular criteria.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

Based on the above, the Board finds that the veteran is not 
entitled to an increased rating for residuals of a gunshot 
wound of the left knee with traumatic arthritis.


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the left knee with traumatic arthritis is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 


